Mr. JUSTICE GUILD, dissenting: I must respectfuUy dissent from the majority in this case. Basically the facts are quite simple. The owner fisted his property with the real estate broker; the broker produced a buyer who offered $68,000 for the property on August 21, 1967; the owner refused to sell and in September of 1967, Dr. Santare, the purchaser produced by the real estate broker, moved into the house under a lease for a year with an option to purchase the property for exactly the price offered by him through the broker. This amount would be very close to the interest on $68,000, and including the taxes, it in effect deferred the payment of the purchase price for one year when Dr. Santare exercised the option at $68,000. In my opinion this is but a subterfuge to avoid paying the broker a commission, for the buyer he produced at the figure he subsequently paid. I would affirm the trial judge.